Title: [Fryday September 6. 1776.]
From: Adams, John
To: 


      Fryday September 6. 1776.
      Resolved that General Sullivan be requested to deliver to Lord Howe, the Copy of the Resolution given to him.
      
      Resolved that the Committee, “to be sent to know whether Lord Howe has any Authority to treat with persons authorized by Congress for that purpose in behalf of America, and what that Authority is, and to hear such propositions as he shall think fit to make respecting the same” consist of three:
      Congress then proceeded to the Elections, and the ballots being taken, Mr. Franklin, Mr. John Adams, and Mr. Rutledge were elected.
      Letters from Generals Washington, Schuyler, Gates and Mercer, referred to the Board of War.
      The Board of War brought in a Report—Resolutions upon it.
     